
	

114 S2230 IS: Muslim Brotherhood Terrorist Designation Act of 2015
U.S. Senate
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2230
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2015
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require the Secretary of State to submit a report to Congress on the designation of the Muslim
			 Brotherhood as a foreign terrorist
			 organization,	and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Muslim Brotherhood Terrorist Designation Act of 2015.
		2.Findings; sense of Congress
 (a)FindingsCongress finds the following: (1)Multiple countries have declared the Society of the Muslim Brothers (commonly known as the Muslim Brotherhood) a terrorist organization or proscribed the group from operating in their countries.
 (2)In 1980, following a wave of assassinations targeting government officials and the June 16, 1979, massacre of 83 military cadets in Aleppo, the Government of Syria—
 (A)banned the Muslim Brotherhood from the country; and (B)made membership in the organization punishable by death.
 (3)In a February 14, 2003, court decision, the Russian Supreme Court—
 (A)described the Muslim Brotherhood as a terrorist organization; and
 (B)banned the organization from operating in Russia.
 (4)In 2013— (A)an Egyptian court banned the Muslim Brotherhood from Egypt; and
 (B)the Government of Egypt officially declared the Muslim Brotherhood a terrorist organization.
 (5)The Kingdom of Saudi Arabia designated the Muslim Brotherhood as a terrorist group on March 7, 2014.
 (6)The Cabinet of the United Arab Emirates has published a list of terrorist organizations, which includes the Muslim Brotherhood and its local affiliates.
 (7)On March 21, 2014, the Foreign Minister of Bahrain backed the terrorist designations of the Muslim Brotherhood by the United Arab Emirates and Saudi Arabia.
 (8)The Muslim Brotherhood, which was founded in Egypt in 1928 by Hassan al-Banna, remains headquartered in Egypt but operates throughout the world.
 (9)The Muslim Brotherhood’s long-standing motto includes the following: Allah is our objective. The Prophet is our leader. The Qur’an is our law. Jihad is our way. Dying in the way of Allah is our highest hope. [Allah is greater!].
 (10)Hassan al-Banna, in a book entitled The Way of Jihad, taught— (A)Jihad is an obligation from Allah on every Muslim and cannot be ignored nor evaded. Allah has ascribed great importance to jihad and has made the reward of the martyrs and fighters in His way a splendid one. Only those who have acted similarly and who have modeled themselves upon the martyrs in their performance of jihad can join them in this reward.; and
 (B)Jihad [means] the fighting of the unbelievers, and involves all possible efforts that are necessary to dismantle the power of the enemies of Islam including beating them, plundering their wealth, destroying their places of worship and smashing their idols..
 (11)Hassan al-Banna also taught that it is the nature of Islam to dominate, not to be dominated, and thus that the mission of Islam, as interpreted and executed by the Muslim Brotherhood, must be to impose [Islamic] law on nations and to extend its power to the entire planet. While al-Banna's plan for accomplishing this mission was multifaceted, it centrally incorporated training for and the execution of violent jihad–terrorist operations.
 (12)In Richard P. Mitchell’s 1969 book on the history of the Muslim Brotherhood, entitled The Society of Muslim Brothers, Professor Mitchell explained al-Banna's teachings on violent jihad: The certainty that jihad had this physical connotation is evidenced by the relationship always implied between it and the possibility, even the necessity, of death and martyrdom. Death, as an important end of jihad, was extolled by al-Banna in a phrase which came to be a famous part of his legacy: [T]he art of death. Death is art. The Koran has commanded people to love death more than life. Unless the philosophy of the Koran on death replaces the love of life which has consumed Muslims, then they will reach naught. Victory can only come with the mastery of the art of death. The movement cannot succeed, al-Banna insists, without this dedicated and unqualified kind of jihad.
 (13)This philosophy pervaded the Muslim Brotherhood’s prioritization of training for combat. Professor Mitchell observed that it was the tone of the training which gave [the Muslim Brotherhood] its distinctive qualities, adding: If the Muslim Brothers were more effectively violent than other groups on the Egyptian scene, it was because militancy and martyrdom had been elevated to central virtues in the Society's ethos.. Its literature and speeches were permeated with references identifying it and its purposes in military terms. Al-Banna told members again and again that they were the army of liberation, carrying on your shoulders the message of liberation; you are the battalions of salvation for this nation afflicted by calamity.
 (14)Al-Banna's blueprint for revolution anticipated a final stage of execution at which point the battalions the Muslim Brotherhood had trained would conquer … every obstinate tyrant. This violent ideology continued to be part of the Brotherhood’s indoctrination in standard membership texts, such as Sayyid Qutb's Milestones and Fathi Yakan’s To Be a Muslim.
 (15)In Muslim Brotherhood organizations and chapters throughout the world, including in the United States, al-Banna’s originating philosophy continues to be taught.
 (16)In its earliest days, the Egyptian Muslim Brotherhood established a terrorist wing, referred to as the secret apparatus, which conducted bombings and assassinations targeting foreigners and government officials. The assassinations by the Muslim Brotherhood of Judge Ahmed Al-Khazinder Bey in 1947 and Prime Minister Mahmoud Al-Nuqrashi in 1948 prompted the first ban on the organization in Egypt.
 (17)The United States has previously designated global elements of the Muslim Brotherhood as foreign terrorist organizations, including—
 (A)the terrorist group Hamas, which self-identifies as one of the wings of the Muslim Brotherhood in Palestine, which was designated as a foreign terrorist organization by President William J. Clinton on January 23, 1995, by Executive Order 12947, and by Secretary of State Madeline Albright on October 7, 1997, under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)); and
 (B)the Kuwaiti Muslim Brotherhood’s Lajnat al-Daawa al-Islamiya (Islamic Call Committee), which was designated as a foreign terrorist organization by President George W. Bush on September 23, 2001, by Executive Order 13224 and by Secretary of State Colin Powell on January 9, 2003, under such section 219(a).
 (18)Lajnat al-Daawa al-Islamiya was designated as a foreign terrorist organization for— (A)being a financial conduit for Osama bin Laden and Al-Qaeda;
 (B)funding terrorist groups in Chechnya and Libya; and
 (C)including Al-Qaeda operations chief Khalid Sheikh Mohammed and World Trade Center bomber Ramzi Yousef as leaders with the organization.
 (19)Militias of the Libyan Muslim Brotherhood recently joined forces with United States designated terrorist organizations, particularly Ansar al-Sharia, as part of the Shura Council of Benghazi Revolutionaries and Libya Dawn forces fighting against the military forces of the internationally recognized Libyan government.
 (20)Individual Muslim Brotherhood leaders have been designated by the United States as Specially Designated Terrorists, as authorized under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) and initiated under Executive Order 13224 (September 23, 2001), including Shaykh Abd-al-Majid Al-Zindani, a leader of the Yemeni Muslim Brotherhood’s Al-Islah political party, who was designated by the Secretary of the Treasury as a specially designated terrorist on February 2, 2004. The designation states that al-Zindani has a long history of working with Bin Laden, serving as one of his spiritual leaders, in addition to his activities in support of Al-Qaeda, including recruiting and procuring weapons. Al-Zindani was also identified in a Federal lawsuit as a coordinator of the October 2000 suicide attack targeting the USS COLE in Aden, Yemen, that killed 17 United States Navy sailors, including personally selecting the 2 suicide bombers. In September 2012, al-Zindani reportedly called for his supporters to kill United States Marines stationed at the United States Embassy in Sana'a, Yemen.
 (21)Mohammad Jamal Khalifa, a veteran of the Soviet-Afghan war, senior Muslim Brotherhood leader, and brother-in-law and close confidant of Osama bin Laden was arrested in California in December 1994 on charges related to the 1993 bombing of the World Trade Center. Evidence was found at that time that linked Khalifa to the planned al-Qaeda Operation Bojinka plot that included the bombing of 11 airplanes between Asia and the United States. He was deported to Jordan in May 1995. Prior to that time he operated an Islamic charity in the Philippines that was accused of funneling money to the Abu Sayyef terrorist group and laundering money for Bin Laden. He was sought again by United States authorities in 2007, and an Interpol bulletin was issued to several United States intelligence agencies. Khalifa was killed four days later in Madagascar.
 (22)Sami Al-Hajj, an Al-Qaeda member and senior leader of the Muslim Brotherhood's Shura Council, was imprisoned as a detainee at the Department of Defense facility at Guantanamo Bay, Cuba. He was captured by Pakistani forces near the Afghanistan border in 2001 and transferred to United States custody. He was detained for his work as a money and weapons courier for Al-Qaeda. He reportedly worked directly with Taliban commander Mullah Mohammad Omar to procure weapons, and met with senior Afghan Muslim Brotherhood officials in mid-2001 to discuss the transfer of Stinger missiles from Afghanistan to Chechnya.
 (23)According to a May 1995 report by the United States House of Representatives Task Force on Terrorism and Unconventional Warfare, a series of conferences hosted by Sudanese Muslim Brotherhood leader Hassan al-Turabi in Khartoum, Sudan, during October 1994 and March to April 1995 featured representatives from virtually every Islamic terrorist organization in the world. The conferences included representatives from Iranian intelligence, Hezbollah, Palestinian Islamic Jihad, Egyptian Islamic Jihad, and the Armed Islamic Group of Algeria, and leaders from the international Muslim Brotherhood, the Muslim Brotherhood in the Gulf Countries, Hamas (the Palestinian Muslim Brotherhood), the Islamic Action Front (Jordanian Muslim Brotherhood), and the Ennahda Movement (the Tunisian Muslim Brotherhood). Osama bin Laden was present at the conferences. The parties agreed to launch a terrorism offensive beginning in 1995, with targets including United States interests and personnel in the Middle East and attacks inside the United States homeland.
 (24)In October 2003, Richard Clarke, former National Coordinator for Security and Counterterrorism for Presidents William J. Clinton and George W. Bush, testified before the Committee on Banking, Housing, and Urban Affairs of the Senate that terrorist organizations continued to operate inside the United States and their connection to the Muslim Brotherhood networks, stating Dating back to the 1980's, Islamist terrorist networks have developed a sophisticated and diversified financial infrastructure in the United States. In the post September 11th environment, it is now widely known that every major Islamist terrorist organization, from Hamas to Islamic Jihad to al-Qaeda, has leveraged the financial resources and institutions of the United States to build their capabilities. We face a highly developed enemy in our mission to stop terrorist financing. While the overseas operations of Islamist terrorist organizations are generally segregated and distinct, the opposite holds in the United States. The issue of terrorist financing in the United States is a fundamental example of the shared infrastructure levered by Hamas, Islamic Jihad and al-Qaeda, all of which enjoy a significant degree of cooperation and coordination within our borders. The common link here is the extremist Muslim Brotherhood—all of these organizations are descendants of the membership and ideology of the Muslim Brothers..
 (25)One of the examples cited by Richard Clarke in his testimony before the Committee on Banking, Housing, and Urban Affairs of the Senate was the case of Soliman Biheiri, who ran an investment firm specializing in Islamically permissible investments, the Secaucus, New Jersey-based Baitul Mal, Incorporated, which offered a range of financial services for the Muslim community, and invested in businesses and real estate. According to Federal prosecutors, the shareholders of Baitul Mal included al-Qaeda financier Yassin al-Qadi and top Hamas leader Mousa abu Marzook, both of whom are specially designated global terrorists and operated separate businesses out of the offices of Baitul Mal, Incorporated and also did business with Baitul Mal, Incorporated. Other Baitul Mal, Incorporated investors included Abdullah bin Laden, nephew of Osama bin Laden, and Tarek Swaidan, a Kuwaiti Muslim Brotherhood leader. In a September 2003 detention hearing, Federal prosecutors described Biheiri as the United States banker for the Muslim Brotherhood, and stating that the defendant came here as the Muslim Brotherhood's financial toehold in the United States.. Biheiri was convicted on Federal immigration charges on October 9, 2003.
 (26)The fact that the international Muslim Brotherhood engages in terrorism financing inside the United States was attested to in February 2011 by FBI Director Robert Mueller, who testified before the Permanent Select Committee on Intelligence of the House of Representatives about the Muslim Brotherhood's networks and agenda in the United States, stating: I can say at the outset that elements of the Muslim Brotherhood both here and overseas have supported terrorism. To the extent that I can provide information, I would be happy to do so in closed session. But it would be difficult to do in open session..
 (27)In the Holy Land Foundation prosecutions—the largest terrorism financing trial in United States history—Department of Justice officials successfully argued in court that the international Muslim Brotherhood and its United States affiliates had engaged in a widespread conspiracy to raise money and materially support the terrorist group Hamas. HLF officials charged in the case were found guilty on all counts in November 2008, primarily related to millions of dollars that had been transferred to Hamas. During the trial and in court documents, Federal prosecutors implicated a number of prominent United States-Islamic organizations in this conspiracy, including the Islamic Society of North America, the North American Islamic Trust, and the Council on American-Islamic Relations. These groups and their leaders, among others, were named as unindicted co-conspirators in the case. The Department of Justice told the court that these United States-Muslim Brotherhood affiliates acted at the direction of the international Muslim Brotherhood to support terrorism in a July 2008 court filing: ISNA and NAIT, in fact, shared more with HLF than just a parent organization. They were intimately connected with the Holy Land Foundation and its assigned task of providing financial support to HAMAS. Shortly after HAMAS was founded in 1987, as an outgrowth of the Muslim Brotherhood, the International Muslim Brotherhood ordered the Muslim Brotherhood chapters throughout the world to create Palestine Committees, who supported HAMAS with media, money and men. The U.S.-Muslim Brotherhood created the United States Palestine Committee, which documents reflect was initially comprised of 3 organizations: the Holy Land Foundation, the Islamic Association for Palestine, and the United Association for Studies and Research. CAIR was later added to these organizations. The mandate of these organizations, per the International Muslim Brotherhood, was to support HAMAS, and the HLF's particular role was to raise money to support HAMAS' organizations inside the Palestinian territories..
 (28)In September 2010, the Supreme Guide of the Muslim Brotherhood, Mohamed Badie, delivered a weekly sermon mirroring the ideological themes of Al-Qaeda's August 1996 declaration of war against the United States. Calling on Arab and Muslim regimes to confront not just Israel, but also the United States, he declared that Resistance is the only solution against the Zio-American arrogance and tyranny.. This resistance can only come from fighting and understanding that the improvement and change that the [Muslim] nation seeks can only be attained through jihad and sacrifice and by raising a jihadi generation that pursues death just as the enemies pursue life. He also predicted the imminent downfall of the United States, saying The United States is now experiencing the beginning of its end, and is heading towards its demise..
 (29)Since August 2013, Muslim Brotherhood members in Egypt have been killed in firefights during attacks on police and military targets, and during the manufacture and placement of explosives for acts of terrorism.
 (30)The August 14, 2013, clearing of Muslim Brotherhood protests in Egypt resulted in attacks by Muslim Brotherhood supporters targeting the Coptic Christian community. Attacks included 70 churches and more than 1,000 homes and businesses of Coptic Christian families torched in the ensuing violence. During the Muslim Brotherhood protests, there were repeated reports of direct incitement towards the Copts from leading Muslim Brotherhood figures, and since the protest dispersal this targeting of the Christian community continues in official statements on Muslim Brotherhood social media outlets and from its leadership. As the United States Commission on International Religious Freedom has previously noted, this terror campaign by the Muslim Brotherhood is not a new development. Over the past decade violence by the Muslim Brotherhood has been directed at the Coptic community. As the USCIRF observed in its 2003 Annual Report: Coptic Christians face ongoing violence from vigilante Muslim extremists, including members of the Muslim Brotherhood, many of whom act with impunity..
 (31)On January 27, 2015, the Muslim Brotherhood published on their official Ikhwanonline.com website an announcement that the organization was entering a new phase and calling its followers to prepare for a long, uncompromising jihad against the Egyptian government. The statement also positively recalled the Muslim Brotherhood’s terrorist past, including the operations of the secret apparatus terror wing active in the 1940s and 1950s, and the group’s battalions organized by Brotherhood founder Hassan al-Banna that fought against Israel during its War of Independence in 1948.
 (32)On May 27, 2015, a group of 159 Muslim Brotherhood-associated scholars from 35 nations announced the publication of a document endorsing violence in Egypt in response to a war against Islam's principles.. Specifically, Article 4 of the Call to Egypt calls for retribution punishment against government officials, judges, police, soldiers, religious officials, and media personalities backing the government. The document was affirmed by the Muslim Brotherhood in an English-language statement published on their official website.
 (33)A July 1, 2015, statement published on the Muslim Brotherhood's official English-language website called for rebellion against the Egyptian government after a group of senior Muslim Brotherhood leaders were killed in a shootout after opening fire on Egyptian anti-terror police who were raiding the secret meeting in 6th of October City. Documents reportedly recovered at the scene showed that the leadership was planning acts of sabotage and attacks on police stations during the second anniversary of the removal of Mohamed Morsi on July 3rd.
 (34)A senior Egyptian Muslim Brotherhood leader, Ashraf Abdel Ghaffar, gave a July 3, 2015, interview in which he defended the sabotage of power stations and high voltage pylons targeting Egyptian citizens by the Muslim Brotherhood as punishment for support of the Egyptian government.
 (b)Sense of CongressIt is the sense of Congress that— (1)the Muslim Brotherhood meets the criteria for designation as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and
 (2)the Secretary of State, in consultation with the Attorney General and the Secretary of the Treasury, should exercise the Secretary of State’s statutory authority by designating the Muslim Brotherhood as a foreign terrorist organization.
				3.Report on designation of the muslim brotherhood as a foreign terrorist organization
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on Armed Services of the Senate;
 (C)the Committee on Foreign Relations of the Senate;
 (D)the Select Committee on Intelligence of the Senate; (E)the Committee on the Judiciary of the Senate;
 (F)the Committee on Banking, Housing, and Urban Affairs of the Senate; (G)the Committee on Homeland Security of the House of Representatives;
 (H)the Committee on Armed Services of the House of Representatives; (I)the Committee on Foreign Affairs of the House of Representatives;
 (J)the Permanent Select Committee on Intelligence of the House of Representatives; (K)the Committee on the Judiciary of the House of Representatives; and
 (L)the Committee on Financial Services of the House of Representatives. (2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the intelligence community, shall submit a detailed report to the appropriate congressional committees that—
 (1)indicates whether the Muslim Brotherhood meets the criteria for designation as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and
 (2)if the Secretary of State determines that the Muslim Brotherhood does not meet the criteria referred to in paragraph (1), includes a detailed justification as to which criteria have not been met.
 (c)FormThe report required under subsection (b) shall be submitted in unclassified form, but may include a classified annex, if appropriate.
			
